Name: Commission Regulation (EC) NoÃ 380/2007 of 4 April 2007 establishing that certain limits for issuing import licences for sugar products under tariff quotas and preferential agreements are no longer reached
 Type: Regulation
 Subject Matter: food technology;  tariff policy;  trade;  trade policy;  marketing;  beverages and sugar
 Date Published: nan

 5.4.2007 EN Official Journal of the European Union L 95/7 COMMISSION REGULATION (EC) No 380/2007 of 4 April 2007 establishing that certain limits for issuing import licences for sugar products under tariff quotas and preferential agreements are no longer reached THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2), and in particular Article 5(4) thereof, Whereas: (1) The records referred to in Article 5(2) of Regulation (EC) No 950/2006 show that quantities of sugar are still available for the obligations laid down under Article 24 of Regulation (EC) No 950/2006 bearing the serial number 09.4318. (2) Under these circumstances, the Commission must indicate that the limits concerned are no longer reached, HAS ADOPTED THIS REGULATION: Article 1 The limits for the obligations laid down under Article 24 of Regulation (EC) No 950/2006 bearing the serial number 09.4318 are no longer reached. Article 2 This Regulation shall enter into force on 6 April 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 2011/2006 (OJ L 384, 29.12.2006, p. 1). (2) OJ L 178, 1.7.2006, p. 1. Regulation as last amended by Regulation (EC) No 2031/2006 (OJ L 414, 30.12.2006, p. 43).